Table of Contents Filed pursuant to Rule 424(b)(5) Registration Statement Nos. 333-137120, 333-137120-01, 333-137120-02, 333-137120-03, 333-137120-04, 333-137120-05, 333-137120-06, 333-137120-07 and 333-137120-08 Subject to Completion Preliminary Prospectus Supplement dated September 10, 2007 PROSPECTUS SUPPLEMENT (To prospectus dated May 3, 2007) $ SeriesE Junior Subordinated Debentures due 2067 The SeriesE Junior Subordinated Debentures will be Fully and Unconditionally Guaranteed by FPL GROUP, INC. The SeriesE Junior Subordinated Debentures will bear interest at % per year.FPL Group Capital will pay interest on the securities on March 1, June 1, September 1 and December 1 of each year, beginning December 1, 2007.The securities will be issued in registered form and in denominations of $25 and integral multiples thereof.The securities will mature on September 1, 2067. FPL Group Capital may defer interest payments on the securities on one or more occasions for up to 10 consecutive years as described in this prospectus supplement.Deferred interest payments will accrue additional interest at a rate equal to the interest rate on the securities, to the extent permitted by applicable law. FPL Group Capital may redeem the securities at its option at the times and the prices described in this prospectus supplement. FPL Group Capital intends to apply to list the securities on the New York Stock Exchange.Trading on the New York Stock Exchange is expected to commence within 30 days after the securities are first issued. See “Risk Factors” beginning on page S-9 to read about certain factors you should consider before making an investment in the securities. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Junior Subordinated Debenture Total Price to Public (1) $ $ Underwriting Discount (2) $ $ Proceeds to FPL Group Capital (before expenses) (2) $ $ (1)Plus accrued interest, if any, from the date the securities are originally issued, if settlement occurs after that date. (2)Underwriting commissions of $ per security (or up to $ for all securities) will be deducted from the proceeds paid to FPL Group Capital by the underwriters.However, the commission will be $ per security for sales to institutions and, to the extent of such sales, the total underwriting discount will be less than the amount set forth herein.In addition, other expenses of the offering will be paid by FPL Group Capital except as discussed under “Underwriting” in this prospectus supplement. The securities are expected to be delivered in book-entry only form through The Depository Trust Company for the accounts of its participants, including Euroclear and Clearstream, Luxembourg, on or about September , 2007. Wachovia Capital Markets, LLC acted as structuring advisor for this transaction. Joint Book-Running Managers Citi Merrill Lynch & Co. Morgan Stanley UBS Investment Bank Wachovia Securities Junior Co-Managers A.G. Edwards Banc of America Securities LLC Lehman Brothers Raymond James RBC Capital Markets The date of this prospectus supplement is September , 2007. The information in this preliminary prospectus supplement is not complete and may be changed.Neither this preliminary prospectus supplement nor the accompanying prospectus is an offer to sell these securities and neither is soliciting any offer to buy these securities in any jurisdiction where the solicitation, offer or sale is not permitted. Table of Contents The accompanying prospectus is part of a registration statement filed with the Securities and Exchange Commission.You should rely only on the information incorporated by reference or provided in this prospectus supplement and in the accompanying prospectus and in any written communication from FPL Group Capital, FPL Group or the underwriters specifying the final terms of the offering.None of FPL Group Capital, FPL Group or the underwriters has authorized anyone else to provide you with additional or different information.None of FPL Group Capital, FPL Group or the underwriters is making an offer of these securities in any jurisdiction where the offer is not permitted.You should not assume that the information in this prospectus supplement or in the accompanying prospectus is accurate as of any date other than the date on the front of those documents or that the information incorporated by reference is accurate as of any date other than the date of the document incorporated by reference. TABLE OF CONTENTS Page Prospectus Supplement Prospectus Supplement Summary S-3 Risk Factors S-9 Selected Consolidated Income Statement Data of FPL Group and Subsidiaries S-12 Consolidated Capitalization of FPL Group and Subsidiaries S-13 Use of Proceeds S-13 Specific Terms of the Junior Subordinated Debentures S-13 Certain Terms of the Replacement Capital Covenant S-24 Material United States Federal Income Tax Consequences S-25 Underwriting S-29 Prospectus About this Prospectus 2 Risk Factors 2 FPL Group 5 FPL Group Capital 5 FPL Group Capital Trust II, FPL Group Capital Trust III, FPL Group Trust I and FPL Group Trust II 6 Use of Proceeds 6 Consolidated Ratio of Earnings to Fixed Charges and Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 6 Where You Can Find More Information 7 Incorporation by Reference 7 Forward Looking Statements 7 Description of FPL Group Capital Senior Debt Securities 8 Description of the FPL Group Guarantee of the FPL Group Capital Senior Debt Securities 18 Description of FPL Group Senior Debt Securities 20 Description of FPL Group Common Stock 20 Description of Preferred Stock and FPL Group Guarantee of FPL Group Capital Preferred Stock 23 Description of Stock Purchase Contracts and Stock Purchase Units 25 Description of Preferred Trust Securities 25 Description of the Preferred Trust Securities Guarantee 34 Description of the FPL Group and FPL Group Capital Junior Subordinated Debentures and the FPL Group Subordinated Guarantee 37 Information Concerning the Trustees 53 Plan of Distribution 53 Experts 54 Legal Opinions 54 S-2 Table of Contents PROSPECTUS SUPPLEMENT SUMMARY You should read the following summary in conjunction with the more detailed information incorporated by reference or provided in this prospectus supplement or in the accompanying prospectus.This prospectus supplement and the accompanying prospectus contain forward-looking statements (as that term is defined in the Private Securities Litigation Reform Act of 1995).Forward-looking statements should be read with the cautionary statements in the accompanying prospectus under the heading “Forward-Looking Statements” and the important factors discussed in this prospectus supplement and in the incorporated documents.To the extent the following information is inconsistent with the information in the accompanying prospectus, you should rely on the following information.You should pay special attention to the “Risk Factors” section beginning on page S-9 of this prospectus supplement to determine whether an investment in these securities is appropriate for you. FPL GROUP CAPITAL AND FPL GROUP FPL Group Capital FPL Group Capital was incorporated in 1985 as a Florida corporation and is a wholly-owned subsidiary of FPL Group.FPL Group Capital holds the capital stock or other ownership interests of, and provides funding for, FPL Group’s operating subsidiaries other than Florida Power & Light Company.These operating subsidiaries’ business activities primarily consist of FPL Energy, LLC’s competitive energy business. FPL Group FPL Group is a holding company incorporated in 1984 as a Florida corporation.FPL Group’s principal subsidiary, Florida Power &
